Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
April 20, 2010, is entered into by and between TriQuint Semiconductor, Inc., a
Delaware corporation (the “Borrower”), and Bank of America, N.A. (the “Lender”).

RECITALS

A. The Borrower and the Lender are party to that certain Credit Agreement dated
as of June 27, 2008 (the “Credit Agreement”), pursuant to which the Lender has
extended certain credit facilities to the Borrower.

B. The Borrower has requested that the Lender agree to certain amendments with
respect to the Credit Agreement, and the Lender has agreed to such request,
subject to the terms and conditions of this Amendment.

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings, if any, assigned to such terms in the Credit Agreement.

2. Amendments to Credit Agreement. Subject to the terms and conditions hereof
and with effect from and after the Amendment Effective Date (as defined below),
the Credit Agreement shall be amended as follows:

(a) The definition of “Applicable Rate” in Section 1.01 of the Credit Agreement
shall be amended by deleting it in its entirety and replacing it with the
following:

“Applicable Rate” means, unless and until the proviso to this definition becomes
applicable, the following percentages per annum, based upon the Consolidated
Total Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Lender pursuant to Section 6.02(a):

 

Applicable Rate

Pricing

Level

 

Consolidated Total

Leverage Ratio

 

Applicable

Rate for

Commitment

Fee

 

Applicable Rate

for Eurodollar

Rate Loans and

determination of

Letter of Credit

Fees

1

  <0.75:1.00   0.25%   1.25%

2

  ³0.75:1.00 but <1.50:1.00   0.30%   1.50%

3

  ³1.50:1.00   0.375%   1.75%

 

1



--------------------------------------------------------------------------------

provided, however, that in the event the maturity of the Loan is extended
pursuant to Section 2.12, then from and after June 28, 2010, “Applicable Rate”
shall mean the following percentages per annum, based upon the Consolidated
Total Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Lender pursuant to Section 6.02(a):

 

Applicable Rate

Pricing

Level

 

Consolidated Total

Leverage Ratio

 

Applicable

Rate for

Commitment

Fee

 

Applicable Rate

for Eurodollar

Rate Loans and

determination of

Letter of Credit

Fees

1   <0.75:1.00   0.50%   3.00% 2   ³0.75:1.00 but <1.50:1.00   0.55%   3.25% 3  
³1.50:1.00   0.625%   3.50%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level 3 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered.

(b) The definition of “Maturity Date” in Section 1.01 of the Credit Agreement
shall be amended by deleting it in its entirety and replacing it with the
following:

“Maturity Date” means the later of (a) June 27, 2010 and (b) if maturity of the
Loan is extended pursuant to Section 2.12, June 27, 2011 (the “Extended Maturity
Date”).

(c) The definition of “Permitted Acquisitions” in Section 1.01 of the Credit
Agreement shall be amended by deleting the reference to “$100,000,000” and
replacing it with “$130,000,000”.

(d) Section 2.12 of the Credit Agreement shall be deleted it in its entirety and
replaced with the following:

2.12 Extension of Maturity Date.

(a) If on June 25, 2010 the Borrower shall deliver to the Lender a certificate
of the Borrower dated as of such date signed by a Responsible Officer of the
Borrower certifying that (i) the representations and warranties contained in
Article V and the other Loan Documents are true and correct on and as of such
date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier

 

2



--------------------------------------------------------------------------------

date, and except that for purposes of this Section 2.12, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, and (ii) no Default exists as of such date,
then the Maturity Date shall be June 27, 2011. If such certificates are not
delivered on such date, the Maturity Date shall remain June 27, 2010.

3. Representations and Warranties. The Borrower hereby represents and warrants
to the Lender as follows:

(a) After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

(b) The execution, delivery and performance by the Borrower of this Amendment
and the other Amendment Documents have been duly authorized by all necessary
corporate and other action and do not and will not require any registration
with, consent or approval of, or notice to or action by, any Person (including
any Governmental Authority) in order to be effective and enforceable.

(c) All representations and warranties of the Borrower contained in Article V of
the Credit Agreement are true and correct on and as of the Amendment Effective
Date after giving effect to this Amendment, except to the extent that any such
representation and warranty specifically relates to an earlier date, in which
case they shall be true and correct as of such earlier date after giving effect
to this Amendment.

(d) The Borrower is entering into this Amendment on the basis of its own
investigation and for its own reasons, without reliance upon the Lender or any
other Person.

(e) The obligations of the Borrower under the Credit Agreement and each other
Loan Document are not subject to any defense, counterclaim, set-off, right of
recoupment, abatement or other claim.

4. Amendment Effective Date. This Amendment shall become effective when each of
the conditions precedent set forth in this Section 4 has been satisfied (such
date, the “Amendment Effective Date”):

(a) The Lender shall have received duly-executed counterpart originals (or, if
agreed by the Lender, fax or PDF copies) of (i) this Amendment from the Borrower
and the Lender, (ii) a Guarantor Consent and Reaffirmation in the form of Annex
I hereto executed by each of the Guarantors and (iii) an Indemnity and
Contribution Agreement among the Borrower and the Guarantors in form and
substance satisfactory to the Lender.

(b) The Lender shall have received such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Lender may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Amendment and the other documents
and agreements delivered in connection herewith (together, the “Amendment
Documents”) to which such Loan Party is a party.

 

3



--------------------------------------------------------------------------------

(c) The Lender shall have received such documents and certifications as the
Lender may reasonably require to evidence that the Borrower is in good standing
under the law of its jurisdiction of organization.

(d) The Borrower shall have paid to the Lender all reasonable and documented
costs and attorneys’ fees incurred by the Lender in connection with this
Amendment and the other Amendment Documents, to the extent invoiced prior to the
Amendment Effective Date (including any previously invoiced and outstanding
costs and attorneys’ fees that relate to services previously provided).

(e) The Lender shall have received, in form and substance satisfactory to it,
such additional approvals, consents, documents and other information as the
Lender shall reasonably request.

5. Reservation of Rights. The Borrower acknowledges and agrees that neither the
execution nor the delivery by the Lender of this Amendment shall (a) be deemed
to create a course of dealing or otherwise obligate the Lender to execute
similar amendments, consents or waivers under the same or similar circumstances
in the future or (b) be deemed to create any implied waiver of any right or
remedy of the Lender with respect to any term or provision of any Loan Document.

6. Miscellaneous.

(a) Except as expressly amended or modified hereby or by the other Amendment
Documents, all terms, covenants and provisions of the Credit Agreement and the
other Loan Documents are and shall remain in full force and effect and all
references therein to such Credit Agreement shall henceforth refer to the Credit
Agreement as modified by this Amendment. The Borrower hereby fully ratifies and
affirms each Loan Document to which it is a party. This Amendment shall be
deemed incorporated into, and a part of, the Credit Agreement.

(b) This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. No third party beneficiaries
are intended in connection with this Amendment.

(c) THIS AMENDMENT IS SUBJECT TO THE PROVISIONS OF SECTION 9.14 AND SECTION 9.15
OF THE CREDIT AGREEMENT RELATING TO GOVERNING LAW AND WAIVER OF THE RIGHT TO
TRIAL BY JURY, THE PROVISIONS OF WHICH ARE BY THIS REFERENCE INCORPORATED HEREIN
IN FULL.

(d) This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument. Each of the parties hereto understands and
agrees that this document (and any other document required herein) may be
delivered by any party hereto or thereto either in the form of an executed
original or an executed original sent by facsimile transmission to be followed
promptly by mailing of a hard copy original, and the receipt by the Lender of a
facsimile transmitted document purportedly bearing the signature of the Borrower
or one of the

 

4



--------------------------------------------------------------------------------

other parties hereto, as applicable, shall bind the Borrower or such other
party, respectively, with the same force and effect as the delivery of a hard
copy original. Any failure by the Lender to receive the hard copy executed
original of such document shall not diminish the binding effect of receipt of
the facsimile transmitted executed original of such document of the party whose
hard copy page was not received by the Lender.

(e) This Amendment contains the entire and exclusive agreement of the parties
hereto with reference to the matters discussed herein. This Amendment supersedes
all prior drafts and communications with respect thereto. This Amendment may not
be amended except by a written agreement executed by the Borrower and the
Lender.

(f) If any term or provision of this Amendment shall be deemed prohibited by or
invalid under any applicable law, such provision shall be invalidated without
affecting the remaining provisions of this Amendment or the Credit Agreement,
respectively.

(g) The Borrower covenants to pay to or reimburse the Lender, upon demand, for
all reasonable and documented costs and expenses (including allocated costs of
in-house counsel) incurred in connection with the development, preparation,
negotiation, execution and delivery, and enforcement of this Amendment.

(h) This Amendment shall constitute a “Loan Document” under and as defined in
the Credit Agreement.

[Remainder of this page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

TRIQUINT SEMICONDUCTOR, INC. By:  

/s/ Steve Buhaly

Name:  

Steve Buhaly

Title:  

CFO

By:  

/s/ Susan Liles

Name:  

Susan Liles

Title:  

Treasurer

Signature Page 1 to First Amendment to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

/s/ Christina Felsing

Name:  

Christina Felsing

Title:  

Vice President

Signature Page 2 to First Amendment to Credit Agreement



--------------------------------------------------------------------------------

ANNEX I

to First Amendment to

Credit Agreement

GUARANTOR CONSENT AND REAFFIRMATION

Each of the undersigned, in its capacity as a Guarantor, acknowledges that its
consent to the foregoing First Amendment to Credit Agreement (the “Amendment”)
is not required, but each of the undersigned nevertheless does hereby consent to
the foregoing Amendment and to the documents and agreements referred to therein.
Nothing herein shall in any way limit any of the terms or provisions of the
Guaranty of the undersigned or the Amendment Documents executed by the
undersigned in the Lender’s favor, or any other Loan Document executed by the
undersigned (as the same may be amended from time to time), all of which are
hereby ratified and affirmed in all respects. Each of the undersigned, in its
capacity as a Guarantor, reaffirms and agrees that the Guaranty as to which each
of the undersigned is a party, and all other Amendment Documents, Loan Documents
and agreements executed and delivered by the undersigned to the Lender in
connection with such documents, are in full force and effect without defense,
offset or counterclaim and will so continue. This Guarantor Consent and
Reaffirmation may be executed in counterparts.

 

TRIQUINT, INC. TRIQUINT TFR, INC. TRIQUINT ASIA, INC.

TRIQUINT TEXAS GENERAL HOLDING
COMPANY

TRIQUINT TEXAS, INC. TRIQUINT SALES AND DESIGN, INC. TRIQUINT TECHNOLOGY HOLDING
CO. TRIQUINT EUROPE HOLDING COMPANY TRIQUINT WJ, INC. By:  

/s/ Steve Buhaly

Name:  

Steve Buhaly

Title:  

CFO

  [Signature Pages Continue]

Signature Page 1 to Guarantor Consent and Reaffirmation



--------------------------------------------------------------------------------

TRIQUINT SEMICONDUCTOR TEXAS, LP By:   TriQuint Texas General Holding Company,
its general partner By:  

/s/ Steve Buhaly

Name:  

Steve Buhaly

Title:  

CFO

WJ NEWCO, LLC By:  

TriQuint WJ, Inc.,

its sole member

By:  

/s/ Steve Buhaly

Name:  

Steve Buhaly

Title:  

CFO

Signature Page 2 to Guarantor Consent and Reaffirmation